The plaintiff in this suit, Mary Zenor, widow of Victor Gibson, claims compensation from the defendant, George Dounson, Inc., for the death of her son, Joseph Gibson. Hilda Augustin also brought suit against the defendant claiming compensation for the death of Joseph Gibson on behalf of herself as widow of Gibson and of her daughter, Hilda Augustin Gibson, as appears by the proceedings entitled Hilda Augustin Gibson vs. George Dounson, Inc., et al., No. 199115 of the docket of the civil district court. The present suit was allotted to division B, and the wife's suit to division E of the civil district court, but both were consolidated for the purpose of trial in division B, where, after hearing, the lower court rendered judgment in favor of the mother, plaintiff herein, for compensation at the rate of $3 per week for three hundred weeks with legal interest from the due date of each installment, and for the further sum of $150 for funeral expenses. The suit of the wife was dismissed upon the ground that she was not dependent upon Joseph Gibson at *Page 874 
the time of his death, but was living apart from him and with an individual by the name of George Nickles, whose illegitimate child, Hilda Nickles, was a coplaintiff under the name of Hilda Augustin Gibson.
The defendant's attitude towards both claimants was and is that of stakeholder, the liability for compensation being admitted. The wife and daughter appealed from the adverse judgment, and in order to preserve its rights in the premises the defendant appealed from the judgment awarding the mother compensation, the one now before us.
When the wife's appeal reached this court, it was, by proper motion, dismissed. Hilda Augustin Gibson v. George Dounson, Inc., 147 So. 370.
The appeal of the wife and daughter having been dismissed by this court, the effect is the same as though no appeal had been taken from the judgment dismissing their suit, which is now final.
The judgment in favor of the mother will, therefore, be affirmed.
For the reasons assigned the judgment appealed from is affirmed, at the cost of defendant.
  Affirmed. *Page 910